Pee Curiam,
The plaintiffs in this suit brought an action of ejectment to recover a tract of land situate in West Bethlehem township, Washington county, Pa., containing 106 acres. Their contention was that the land they sought to recover possession of was their property which they alleged the defendants had no just claim or title to. A jury was called and qualified on January 23, 1901, which on January 25, 1901, rendered a verdict in favor of the plaintiffs for the land described in the writ, subject, however, to the questions of law reserved. The questions reserved were argued before Judges McIlvaine and Taylob ' who on May 10,1901, entered a judgment in favor of the defendants on the questions of law reserved non obstante veredicto. The conclusion of the court was that the plaintiffs had no right or title to the land they sought to recover possession of, and that the testator evidently intended to limit his bequests to the plaintiffs who were the heirs at law of his brother Thomas and sister Elizabeth to $200, and then after giving his executor, Bernard C. Jackman, $200, he provides that “all the rest and residue of my estate I bequeath to Margaret Ann, .natural daughter of my deceased sister Jane, intermarried with Jesse Nichols and her heirs.” Giving to the words “her heirs ” the same meaning that the testator gave them in the previous bequests, we have a bequest to Margaret Ann Nichols and her children, the words “ her heirs ” being words of purchase and not words of limitation.
We need not add anything to what has been so well said by *207the learned judge of the court below in his concise and instructive opinion. We therefore affirm the judgment entered in favor of the defendants on the questions of law reserved non obstante veredicto.